TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00847-CV



                                     In re Edward Sanchez


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               We deny the petition for writ of mandamus filed by Edward Sanchez. We also deny

his request for temporary relief. See Tex. R. App. P. 52.8(a), 52.10.




                                             Jeff Rose, Justice

Before Justices Puryear, Rose, and Goodwin

Filed: January 3, 2014